DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant argues, on pages 5-7 of the Response, that none of the prior art disclose the newly amended subject matter.  Examiner respectfully disagrees.  Examiner notes that the prior art of Holzbecher discloses a keyboard with many keys (see Figure 1, element 130), wherein the keys are remapped based on the selected operating system (see paragraphs 0024 and 0109 – note that the remapping function is performed by reassigning keycodes based on the OS).  Please see claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzbecher et al. (US Doc. 20160062923) in view of Geary et al (hereinafter Geary – US Doc. No. 20170003754).
Note that this rejection is similar to the rejection as discussed in the previous Non-Final Office Action by may include amended claim language and/or additional citations and/or explanation.
Regarding claim 1, Holzbecher discloses a keyboard device (Figure 3A, element 130), comprising: a first key (see any of the keys on the keyboard and including 130c) and a first lighting element that switches between lighting modes based on a selected operating system (OS) mode to indicate the selected OS mode (see also paragraph 0073); a second key (see any of the keys on the keyboard and including 130c) and a second lighting element that switches between lighting modes based on the selected operating system (OS) mode to indicate the selected OS mode (see also paragraph 0073); wherein functionality of the first key and the second key are remapped to change the functionality based on the selected OS mode (see paragraphs 0024 and 0109 – note that the keycodes are reassigned to the keys based on the OS mode).  Although Holzbecher discloses both the key for toggling between OS modes on the keyboard (130c; see also paragraphs 0071-0072) and a light emitting element indicative of the OS mode of the keyboard (130d), Holzbecher does not specifically disclose that the key comprises the light emitting element.
Geary discloses a backlight keyboard (Figure 1, element 106) wherein the keys can illuminate to indicate a change in mode of the keyboard (see paragraph 0025).
It would have been obvious to combine the OS switching keyboard with light indication as disclosed by Holzbecher with the backlight keyboard with mode indication illumination as disclosed by Geary, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
Regarding claim 2, the combination of Holzbecher and Geary disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Geary further discloses that the first lighting element comprises two lights (see Figure 4, element 402 and 404).
Regarding claim 3, the combination of Holzbecher and Geary disclose all of the limitations of claim 2 as discussed in the claim 2 rejection above.  Geary further discloses that a first light illuminates in response to a first selected OS mode [first mode] (see paragraph 0027) and a second light illuminates in response to a second selected OS mode [second mode] (see paragraph 0029).
Regarding claim 4, the combination of Holzbecher and Geary disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Geary further discloses that the first lighting element comprises a light placement indicating the selected OS mode (as shown in Figure 4 - note that the light sources 402 and 404 are separated by a light dam 410; see also paragraph 0033).
Regarding claim 5, the combination of Holzbecher and Geary disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Geary further discloses that different portions of the first key illuminate during a different OS mode to indicate the selected OS mode (as shown in Figures 2 and 3 – note that the different regions of the key illuminate based on the mode of the keyboard; see also paragraphs 0027-0029).
Regarding claim 6, the combination of Holzbecher and Geary disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Geary further discloses that different light colors of the first lighting element indicate the selected OS mode (see paragraph 0025).
Regarding claim 7, Holzbecher discloses a computing device (as shown in Figure 1), comprising: a user interface to toggle between operating system (OS) modes (Figure 3A, element 130c); and a first key (see any of the keys on the keyboard and including 130c) and a first lighting element that switches between lighting modes based on a selected operating system (OS) mode to indicate the selected OS mode (see also paragraph 0073); a second key (see any of the keys on the keyboard and including 130c) and a second lighting element that switches between lighting modes based on the selected operating system (OS) mode to indicate the selected OS mode (see also paragraph 0073); wherein functionality of the first key and the second key are remapped to change the functionality based on the selected OS mode (see paragraphs 0024 and 0109 – note that the keycodes are reassigned to the keys based on the OS mode).  Although Holzbecher discloses both the key for toggling between OS modes on the keyboard (130c; see also paragraphs 0071-0072) and a light emitting element indicative of the OS mode of the keyboard (130d), Holzbecher does not specifically disclose that the key comprises the light emitting element.
Geary discloses a backlight keyboard (Figure 1, element 106) wherein the keys can illuminate to indicate a change in mode of the keyboard (see paragraph 0025).
It would have been obvious to combine the OS switching keyboard with light indication as disclosed by Holzbecher with the backlight keyboard with mode indication illumination as disclosed by Geary, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
Regarding claim 8, the combination of Holzbecher and Geary disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Holzbecher further discloses that the OS mode corresponds to a key mapping associated with an operating system (Figure 8, steps 840-860).
Regarding claim 9, the combination of Holzbecher and Geary disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Holzbecher further discloses that the first key is remapped from a default mapping of a first operating system to a modified mapping of a second operating system in response to switching between OS modes (as shown in Figure 8, steps 840-860).
Regarding claim 10, the combination of Holzbecher and Geary disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Geary further discloses that the lighting mode switches to indicate a mapping of the first key based on the selected OS mode (see paragraphs 0027-0029).
Regarding claim 11, the combination of Holzbecher and Geary disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Holzbecher further discloses that the first key is a modifier key of the computing device (Figure 3A – element 130c – the keyboard is attached to the computing device – as shown in Figure 1 – the OS mode selection button 130c modifies the keyboard to select the remapped key specific to that OS; see also paragraphs 0071-0072).
Regarding claim 12, the combination of Holzbecher and Geary disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Geary further discloses that the first lighting element illuminates a first symbol on the first key for a first OS mode and the first lighting element illuminates a second symbol on the first key for a second OS mode (see Figures 2 and 3; see also paragraphs 0027-0029).
Regarding claim 13, Holzbecher discloses a method, comprising: selecting an operating system (OS) mode of a computing device (see paragraphs 0071-0072); a first key (see any of the keys on the keyboard and including 130c) and a first lighting element that switches between lighting modes based on a selected operating system (OS) mode to indicate the selected OS mode (see also paragraph 0073); a second key (see any of the keys on the keyboard and including 130c) and a second lighting element that switches between lighting modes based on the selected operating system (OS) mode to indicate the selected OS mode (see also paragraph 0073); wherein functionality of the first key and the second key are remapped to change the functionality based on the selected OS mode (see paragraphs 0024 and 0109 – note that the keycodes are reassigned to the keys based on the OS mode).  Although Holzbecher discloses both the key for toggling between OS modes on the keyboard (130c; see also paragraphs 0071-0072) and a light emitting element indicative of the OS mode of the keyboard (130d), Holzbecher does not specifically disclose that the key comprises the light emitting element.
Geary discloses a backlight keyboard (Figure 1, element 106) wherein the keys can illuminate to indicate a change in mode of the keyboard (see paragraph 0025).
It would have been obvious to combine the OS switching keyboard with light indication as disclosed by Holzbecher with the backlight keyboard with mode indication illumination as disclosed by Geary, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
Regarding claim 14, the combination of Holzbecher and Geary disclose all of the limitations of claim 13 as discussed in the claim 13 rejection above.  Holzbecher further discloses that selecting the OS mode of the computing device comprises toggling between two OS modes (see paragraphs 0071-0072).
Regarding claim 15, the combination of Holzbecher and Geary disclose all of the limitations of claim 13 as discussed in the claim 13 rejection above.  Geary further discloses that switching lighting modes of the first key comprises illuminating a first symbol on the first key for a first OS mode and illuminating a second symbol on the first key for a second OS mode (see Figures 2 and 3; see also paragraphs 0027-0029).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM R. GIESY/           Primary Examiner, Art Unit 2694